DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendment, filed 8/3/2022, with respect to the rejection(s) of claim(s) 1-2, 6-9 and 11-13 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and a new search, it was determined by the examiner in particular as it relates to the processing of semiconductor substrates, that the use of a controller using pulse-width modulated signals to control heaters, is commonly known in the art and for this purpose a new ground(s) of rejection is made in view of the prior art reference of JP 5239988.

From JP ‘988:

In addition, combining the above-described power supply modes, for example, as shown in FIG. 5B, time-sharing control is performed by combining the four modes of mode 5 .fwdarw. mode 6 .fwdarw. mode 3 .fwdarw. mode 1 (regardless of order). Thus, for example, only the section heater 100D can be heated to a lower temperature than the section heaters 100A to 100C. In addition, the arrow in FIG. 5 (B) has shown the direction of the electric current similarly to the case of FIG. In this case, similarly, by appropriately selecting and using the power supply mode, it can be individually selected for each of the segment heaters 100A to 100C and heated to a temperature lower than that of the other segment heaters.
  Further, by changing the pulse width of the pulsed applied power in each of the outermost peripheral power supply lines L1 to L4 shown in FIG. 4, that is, by changing the duty ratio, the power supplied to each of the segment heaters 100A to 100D is changed. Can be controlled. In the actual temperature control, the outermost peripheral zone 96 is controlled by the combination of the power supply modes 1 to 7 described above or the power supply modes described in association therewith and the duty ratio control for changing the pulse width of the applied power. Temperature control will be performed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8 and 11-13 is/are rejected under 35 U.S.C. 103 as being obvious over Kitagawa (11,131,009) in view of JP 5239988 (JP ‘988).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Kitagawa discloses a thermal regulator for controlling temperature of a substantially circular stage (SEE Abstract and column 1, lines 60-66) including a plurality of first segments and a plurality of second segments in a radial direction and in a circumferential direction (SEE column 5, lines 35-64), each of the first segments and at least two adjacent second segments defining a set of segments, the thermal regulator includes heaters (75) disposed in the first and second segments, respectively; thermal sensors disposed in the first segments (implicitly taught in column 5, lines 48-52), respectively; a controller (48) configured to control the heaters in response to temperatures determined by the thermal sensors (SEE column 4, lines 9-26); and the limitation of “a segment switch to switch the second segments to be controlled in conjunction with the first segment in each set of segments” is being interpreted from column 9, lines 65 – column 10, line 14 as the controller having the capacity to switch between the operation of any of the heater terminals such that a second segment being controlled in conjunction with a first segment would be fully embodied by this teaching.  Kitagawa does not particularly specify that the heaters are controlled with pulse-width modulated signals, however JP ‘988 teaches that the control of heaters in semiconductor processing using pulse-width signals was already known in the art (a section of JP ‘988 has been provided above).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have modified the controller of Kitagawa such that the controls to the heater is supplied by pulse-width modulated signals as taught by JP ‘988 and arrived at the applicants invention, for the purpose of a more precise controlling of the temperature over various areas of the circular stage in wafer processing.  In re claim 2, the claim limitation of “the segment switch” as per column 9, line 65 – column 10, line 14 being “configured to perform switching between a second segment adjoining the first segment in the radial direction and another second segment adjoining the first segment in the circumferential direction in each set of segments” is fully embodied within the capability of the switch mechanism and controller combination of Kitagawa; additionally a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In re claim 6, Kitagawa as modified by JP ‘988 would meet the limitations of the applicants claimed invention since Kitagawa discloses in Figures 4A, 5A and 5B the teaching of each set of segments consists of one first segment and two adjacent second segments.  In re claim 7, Kitagawa as modified by JP ‘988 would meet the limitations of the applicants claimed invention since Kitagawa discloses in Figures 4A, 5A and 5B the teaching of each set of segments in the circumferential direction consists of one first segment and two second segments.  In re claim 8, Kitagawa as modified by JP ‘988 would meet the limitations of the applicants claimed invention since Kitagawa discloses in Figures 4A, 5A and 5B each set of segments consists of one first segments and two second segments discrete from the first segment (the segment represented at S8 and/or S7 are discrete from the segments at S1 & S2).  
In re claim 11, Kitagawa as modified by JP ‘988 would meet the limitations of the applicants claimed invention since Kitagawa discloses in Figures 1 a substrate processing apparatus (1) including a chamber (10); a stage (12) disposed in the chamber; and the thermal regulator set forth in claim 1.  In re claims 12 and 13, Kitagawa discloses a thermal regulator for controlling temperature of a stage (SEE Abstract and column 1, lines 60-66) including a plurality of sets of segments, each set of segments includes a first segment and at least two second segments (SEE Figures 4A, 5A & 5B), the thermal regulator includes heaters (75) disposed in the first and second segments (implicitly taught in column 5, lines 48-52), respectively, in the plurality of sets of segments; thermal sensors disposed in the first segments (SEE column 4, lines 9-26), respectively, in the plurality of sets of segments; a controller (48) configured to control the heaters in response to temperatures determined by the thermal sensors: and the limitation of “a segment switch to switch the second segments to be controlled in conjunction with the first segment in each set of segments” is being interpreted from column 9, lines 65 – column 10, line 14 as the controller having the capacity to switch between the operation of any of the heater terminals such that a second segment being controlled in conjunction with a first segment would be fully embodied by this teaching.  Kitagawa does not particularly specify that the heaters are controlled with pulse-width modulated signals, however JP ‘988 teaches that the control of heaters in semiconductor processing using pulse-width signals was already known in the art (a section of JP ‘988 has been provided above).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have modified the controller of Kitagawa such that the controls to the heater is supplied by pulse-width modulated signals as taught by JP ‘988 and arrived at the applicants invention, for the purpose of a more precise controlling of the temperature over various areas of the circular stage in wafer processing.




This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim(s) 1, 6-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018-125335 (JP ‘335) in view of JP (988).  JP ‘335 discloses a thermal regulator (56) for controlling temperature of a substantially circular stage (SEE Figure 4) including a plurality of first segments (inner segments) and a plurality of second segments (SEE the outer segments of Figure 4) in a radial direction and in a circumferential direction, each of the first segments and at least two adjacent second segments defining a set of segments, the thermal regulator includes heaters (3) disposed in the first and second segments, respectively; thermal sensors (4) disposed in the first segments, respectively; a controller (5) configured to control the heaters in response to temperatures determined by the thermal sensors (SEE [0021]); and a segment switch (55) to switch the second segments to be controlled in conjunction with the first segment in each set of segments (SEE [0023] and [0025]).  JP ‘335 does not particularly specify that the heaters are controlled with pulse-width modulated signals, however JP ‘988 teaches that the control of heaters in semiconductor processing using pulse-width signals was already known in the art (as per section of JP ‘988 which has been provided above).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have modified the controller of JP ‘335 such that the controls to the heater is supplied by pulse-width modulated signals as taught by JP ‘988 and arrived at the applicants invention, for the purpose of a more precise controlling of the temperature over various areas of the heating plate (23) used by JP ‘335 in wafer processing.  
In re claim 6, JP ‘335 as modified by JP ‘988 would read on the limitations of the applicants claimed invention since JP ‘335 discloses that each set of segments consists of one first segment and two adjacent second segments (SEE the segments illustrated in Figure 4).  In re claim 7, JP ‘335 as modified by JP ‘988 would read on the limitations of the applicants claimed invention since JP ‘335 discloses that each set of segments in the radial or circumferential direction consists of one first segment and two second segments (in Figure 4, each inner radial segment has two outer radial segments adjacent).  In re claim 8, JP ‘335 as modified by JP ‘988 would read on the limitations of the applicants claimed invention since JP ‘335 discloses each set of segments consists of one first segments and two second segments discrete from the first segment (the two outer radial segments are separate sections from their adjacent inner segment).  In re claim 9, JP ‘335 as modified by JP ‘988 would read on the limitations of the applicants claimed invention since JP ‘335 discloses that the first segments and the second segments are alternately arranged in the radial and circumferential directions (in Figure 4, the segments are arranged in a staggered manner).  In re claim 11, JP ‘335 as modified by JP ‘988 would read on the limitations of the applicants claimed invention since JP ‘335 discloses a substrate processing apparatus (Figures 1-3) including a chamber (21), a stage (23) disposed in the chamber; and the thermal regulator set forth in claim 1.  In re claims 12 & 13, JP ‘335 discloses a structure capable of carrying out the method of controlling the temperature of a stage and includes a thermal regulator (56) for controlling temperature of a stage comprising a plurality of sets of segments (SEE inner and outer segments illustrated in Figure 4), each set of segments comprising a first segment (inner segment) and at least two second segments (two adjacent outer segments per one inner segment), the thermal regulator (56) includes heaters (3) disposed in the first and second segments, respectively, in the plurality of sets of segments; thermal sensors (4) disposed in the first segments, respectively, in the plurality of sets of segments; a controller (5) configured to control the heaters in response to temperatures determined by the thermal sensors (SEE [0021]): and a segment switch (55) configured to switch the second segments to be controlled in conjunction with the first segment in each set of segments (SEE [0023] & [0025]).  JP ‘335 does not particularly specify that the heaters are controlled with pulse-width modulated signals, however JP ‘988 teaches that the control of heaters in semiconductor processing using pulse-width signals was already known in the art (as per section of JP ‘988 which has been provided above).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have modified the controller of JP ‘335 such that the controls to the heater is supplied by pulse-width modulated signals as taught by JP ‘988 and arrived at the applicants invention, for the purpose of a more precise controlling of the temperature over various areas of the heating plate (23) used by JP ‘335 in wafer processing.  
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        October 13, 2022